Case 0:21-cr-60020-WPD Document 279 Entered on FLSD Docket 08/13/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                          Case No. 21-CR-60020-DIMITROULEAS/SNOW

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  JONATHAN MARKOVICH, et. al.,

         Defendant.
                                          /

                              NOTICE OF CHANGE OF ADDRESS

         Michael S. Pasano of Carlton Fields, counsel for Defendant Jonathan Markovich, pursuant

  to S.D. Fla. L.R. 11.1(g), advises that his business mailing address is now:

                                 Michael S. Pasano (FBN 0475947)
                                Email: mpasano@carltonfields.com
                                       CARLTON FIELDS
                                         2 MiamiCentral
                                 700 N.W. 1st. Avenue, Suite 1200
                                       Miami, Florida 3313
                                     Telephone: 305-530-0050

   Dated: August 13, 2021                           s/ Michael S. Pasano
                                                    Michael S. Pasano (FBN 0475947)
                                                    Email: mpasano@carltonfields.com
                                                    CARLTON FIELDS
                                                    2 MiamiCentral
                                                    700 N.W. 1st Avenue, Suite 1200
                                                    Miami, Florida 33136
                                                    Tel: (305) 530-0050
                                                    Fax: (305) 530-0055
                                                    Attorney for Defendant Jonathan Markovich

                                  CERTIFICATE OF SERVICE

       I CERTIFY THAT, on August 13, 2021, the foregoing was electronically transmitted via
  CM/ECF.

                                                    s/ Michael Pasano
                                                    Michael Pasano, Esq.
